The attorney general says in brief that "Although the time within which a petition for certiorari in this cause may be filed has expired, we respectfully request that this petition be considered with the petition for certiorari in the case of Woodard v. State, 8 Div. 39 [Ala.App., 3 So.2d 530], which case is a companion case to this one. If the petition for certiorari is granted in the case of Woodard v. State, 8th Division, No. 39, then we respectfully request that the petition for certiorari be granted in this case upon authority of Rogers v. State, 239 Ala: 1, 193 So. 872."
In the case cited, Rogers v. State, 239 Ala. 1, 193 So. 872, it is declared: "The proper order, under these circumstances, is for this Court to vacate the order of reversal and discharge entered by the Court of Appeals, and remand the cause to that court where it may be free to act as we have indicated in the Bailey case [Wiley Bailey v. State, 239 Ala. 2, 193 So. 873]. *Page 557 
William Jameson  Co. v. Morgenthau, 307 U.S. 171,59 S.Ct. 804, 83 L.Ed. 1189; Patterson v. State, 294 U.S. 600,55 S.Ct. 575, 79 L.Ed. 1082."
All of the Justices having considered the case of Woodard v. State, 8 Div. 39, Ala.App., 3 So.2d 530, which is a companion case to this one, are of the opinion that the Court of Appeals correctly construed the two statutes and that the writ of certiorari should be and it is hereby denied.
Writ denied.
All the Justices concur, except KNIGHT, J., not sitting.